Citation Nr: 0201775	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  95-32 857	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity, namely a below-knee amputation, claimed to 
be the result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Board issued a decision in this case in October 1998.  
The veteran appealed the Board's decision to the United 
States Court of Claims for Veterans Appeals (Court).  By 
order, dated in September 2001, the Court vacated the October 
1998 Board decision, and dismissed the appeal for lack of 
jurisdiction.  This was secondary to information provided 
that the veteran had died.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1940 to June 1945.

2.	On September 25, 2001 the Board was notified by the 
Court, that the veteran died in December 2000.

3.	The Board's October 1998 decision has been vacated.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
Member, Board of Veterans' Appeals

 



